Citation Nr: 0912575	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for gout of the left foot 
and left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the claim.  

The Veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in February 2006.  
A transcript of the hearing is of record.

The issue was remanded by the Board in May 2007 and June 2008 
for additional development.  The actions directed by the 
Board have been accomplished and the matter has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran has gout of the left knee.  

2.  There is no medical evidence of record showing that the 
Veteran's left big toe gout is etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for gout of the left foot 
and left knee have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has gout of his left foot and 
knee as a result of service.  In pertinent part, he asserts 
that he developed these conditions as a result of the long 
marches that he had to participate in during boot camp.  The 
Veteran also reports an incident where he stubbed his left 
toe severely, which resulted in pain both in his toe and his 
knee and which led to the gout that he still manifests from 
time to time in his left foot and knee.  He acknowledges that 
it was not diagnosed as gout during service.  See January 
2006 In Lieu of VA Form 646; February 2006 hearing 
transcript; February 2009 Post-Remand Brief.  

The Veteran's service treatment records reveal that he had 
complaints involving his left knee during service.  He was 
seen in November 1970 with complaint of snapping and ache of 
the left knee, but physical examination revealed full range 
of motion, stable ligaments, and no tenderness or effusion.  
Minimal crepitus of the patella was noted but McMurray sign 
was reported to be negative.  See clinical record.  The 
Veteran also complained of left knee soreness in April 1971, 
but physical examination did not reveal swelling or redness.  
See health record.  An x-ray showed no significant 
abnormalities were demonstrated.  See April 1971 radiographic 
report.  

The Veteran's service treatment records also reveal that he 
was seen with complaints involving his left foot during 
service.  In May 1971, he reported pain in the toes of his 
left foot with running; subtalar and ankle range of motion 
was full without crepitus.  An examining doctor concluded 
that the long flexors of the Veteran's 1st, 2nd and 3rd toes 
were bound down in the leg due to past injuries such that 
there was a marked callus formation at the fracture site.  
See May 1971 health record; May 1971 clinical record.  In 
June 1971, the Veteran complained of a cut under the great 
toe of his left foot.  Examination revealed a deep laceration 
at the plantar metacarpophalangeal (MP) skin fold of the left 
big toe.  It was sutured and the Veteran was issued crutches.  
See health record.  X-rays of his left foot revealed hallux 
valgus and pes cavus deformities, as well as hammertoe 
deformity of the 2nd through 5th toes.  See April 1971 and May 
1971 radiographic reports.  

The post-service medical evidence of record includes a 
January 1972 VA compensation and pension (C&P) examination 
report, during which the Veteran complained of problems with 
his left tibia and toes.  X-ray of the Veteran's left knee 
revealed normal bony architecture without evidence of erosion 
or mass lesion.  The joint space was well-maintained and 
there was evidence of effusion.  A fabella was noted 
laterally in the left knee, but also noted to be a normal 
variant.  The impression made was within normal limits.  See 
January 1972 radiographic report.  An x-ray of the Veteran's 
left foot revealed minimal deformity of the toes on weight-
bearing with volar angulation at the PIP and MP joints, which 
was noted to be minor.  The arch was well-maintained and the 
bones were otherwise normal.  The impression made was 
essentially normal with minimal deformity of the toes.  See 
id.  In pertinent part, the Veteran was diagnosed with status 
post-fracture of the tibia in 1968 with involvement of the 
long toe flexures and hammertoe formation of the first 
through fifth toes with callosity formation of the distal 
phalanxes and subsequent deformity.  There were no diagnoses 
made specific to his left knee or foot and no diagnosis of 
gout.  

The post-service medical evidence also includes treatment 
records containing complaints involving the Veteran's left 
knee, left toe and left foot.  In pertinent part, the Veteran 
has sought treatment for painful hammertoes, deformed left 
foot, left knee pain, and left great toe pain.  See e.g., 
treatment records from Salt Lake City VA Medical Center 
(VAMC).  The Veteran has been diagnosed with left knee 
degenerative joint disease (DJD) and post-service x-ray of 
his left foot showed degenerative arthritic changes involving 
the 1st MIP joint.  See e.g., January 1994 record from Old 
Farm Radiology; January 1995 record from St. Mark's Hospital; 
October 1995 VA radiology report.  The Veteran was also 
diagnosed with gout after complaining of soreness in his left 
toe and foot.  See January 1994 and March 1995 medical 
records from St. Mark's Hospital; April 1994 progress note 
from St. Mark's Hospital; March 1996 VA medical certificate.  
The record also contains a diagnosis of acute gout of the 
left great toe.  See February 2000 and January 2003 VA 
medical certificates.  In October 2003, the Veteran's gouty 
arthropathy was reported to be asymptomatic.  See primary 
care provider patient note.  

The evidence of record does not support the Veteran's claim 
for service connection for gout of the left foot and left 
knee.  As an initial matter, the application of 38 C.F.R. § 
3.303 has an explicit condition that the Veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
In this case, the evidence of record does not reveal that the 
Veteran has ever been diagnosed with left knee gout.  Rather, 
the evidence of record establishes that the Veteran's 
complaints involving his left knee have resulted in a 
diagnosis of DJD.  

The Board acknowledges that the Veteran's service treatment 
records reveal that he sought treatment involving his left 
foot and left toe during service.  The Board further 
acknowledges that the post-service medical evidence of record 
contains a diagnosis of gout of the left great toe.  The 
earliest post-service medical record indicating that the 
Veteran had gout is dated January 1994, more than twenty 
years after his discharge from service.  This span of time 
does not support a finding that the Veteran has had 
continuity of symptomatology since service.  In addition, 
there is no medical evidence establishing a relationship 
between the in-service complaints and the post-service 
diagnosis of gout, and the Veteran's own assertion that he 
has gout as a result of in-service incidents is not 
considered competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  In the absence of competent medical evidence 
establishing such relationship, service connection is not 
warranted and the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2005 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See September 2004 letter.  Accordingly, the duty 
to notify has been.  The Veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See June 2007 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records, to include records from the Social Security 
Administration (SSA), have been associated with the claims 
folder.  The Board acknowledges that the Veteran was not 
afforded an examination in connection with his claim.  It 
finds, however, that the evidence of record does not warrant 
an examination since there is no evidence indicating that the 
Veteran's left toe gout is related to service.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Although the Veteran had relevant complaints during 
service, gout was not shown during service or for many years 
thereafter and the veteran has not reported continuity of 
symptomatolgy since service.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for gout of the left foot and left knee is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


